           Case 2:17-cr-00256-JCM-CWH Document 53 Filed 11/20/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   RONALD L. CHENG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6621 / Fax: (702) 388-6418
     ronald.cheng@usdoj.gov
 6
     Representing the United States of America
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,
                                                    Case No. 2:17-cr-00256-JCM-CWH
11                     Plaintiff,
                                                          STIPULATION TO CONTINUE
12                        vs.                               REVOCATION HEARING
                                                                (Second Request)
13   PEDRO RIVERA,

14                    Defendant,

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Ronald L. Cheng, Assistant United States

18   Attorney, counsel for plaintiff United States of America, and Rene L. Valladares, Federal

19   Public Defender, and Brandon C. Jaroch and Andrew Wong, Assistant Federal Public

20   Defenders, counsel for defendant Pedro Rivera, that the Revocation Hearing currently

21   scheduled on November 21, 2019 at 10:00 am, be vacated and continued to a date and time

22   convenient to the Court, but no sooner than February 20, 2020.

23          This Stipulation is entered into for the following reasons:

24
           Case 2:17-cr-00256-JCM-CWH Document 53 Filed 11/20/19 Page 2 of 4



 1          1.     Defense counsel Assistant Federal Public Defender Andrew Wong is currently

 2   engaged in trial in United States v. Williams, 2:18-cf-00221-MMD-DJA, with trial expected to

 3   continue for another two days.

 4          2.     On May 28, 2019, this Court continued defendant’s supervised release

 5   revocation hearing at the request of the parties, to November 21, 2019, to allow continued

 6   evaluation of defendant’s performance on supervised release (ECF 49). Aside from the

 7   Probation Officer’s report of a positive drug test on or about July 1, 2019, the Probation

 8   Officer has not reported any violations since that time. To allow the Court and Probation

 9   Officer a further opportunity to evaluate defendant’s performance, the parties agree that a

10   continuance of the scheduled date for three months.

11          3.     The defendant is not in custody and agrees with the need for the continuance.

12          This is the second request for a continuance of the revocation hearing.

13          Dated the 20th day of November, 2019.

14          Respectfully Submitted,

15
      RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
16    Federal Public Defender                      United States Attorney

17
      By     /s/Andrew Wong                        By     /s/Ronald L. Cheng
18    ANDREW WONG                                  RONALD L. CHENG
      BRANDON JAROCH                               Assistant United States Attorney
19    Assistant Federal Public Defenders
                                                   Attorneys for Plaintiff
20    Attorneys for Defendant                      United States of America
      Pedro Rivera
21

22

23

24
                                               2
           Case 2:17-cr-00256-JCM-CWH Document 53 Filed 11/20/19 Page 3 of 4



 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,
                                                     Case No. 2:17-cr-00256-JCM-CWH
 4                    Plaintiff,

 5                       vs.
                                                                     ORDER
 6   PEDRO RIVERA,

 7                  Defendant.

 8

 9          The Court, having received, reviewed, and considered the stipulation of the parties to

10   continue revocation hearing (second request),

11          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

12   Thursday, November 21, 2019 at 10:00 a.m., be vacated and continued to

13    February 25, 2020 at the hour of ___:___
     ________________                  10 00 __.m.
                                               a

14          DATED this ___ day20,
                   November   of November,
                                  2019.    2019.

15

16
                                                   UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24
                                               3
           Case 2:17-cr-00256-JCM-CWH Document 53 Filed 11/20/19 Page 4 of 4



 1

 2
            I, RONALD L. CHENG, hereby certify that I am an employee of the United States
 3
     Attorney’s Office for the District of Nevada and that on this day I served an electronic copy
 4
     of the above STIPULATION TO CONTINUE REVOCATION HEARING on Counsel
 5
     of Record via Electronic Case Filing (ECF).
 6
            Dated this 20th day of November, 2019.
 7
                                                       /s/Ronald L. Cheng_________
 8                                                     RONALD L. CHENG
                                                       Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               4
